26 A.3d 352 (2011)
421 Md. 209
Brandon J. JEFFERSON
v.
STATE of Maryland.
No. 142, September Term, 2010.
Court of Appeals of Maryland.
August 15, 2011.
Matthew H. Fogelson, Asst. Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), on brief, for appellant.
Brian S. Kleinbord, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), for appellee.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The Court having granted the petition for writ of certiorari in the above captioned case, it is this 15th day of August, 2011
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Baltimore City be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of Troy A. Jones, Jr. v. State of Maryland, 420 Md. 437, 23 A.3d 880 (2011). Costs in this Court to be paid by the appellee.